DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Response to Arguments
3.	Applicant’s argument filed on 06/30/2021 with respect claims 1, 10, and 16 have been fully considered but they are not persuasive.
I. Rejection of Claims 1-20 under 35 U.S.C. § 112(b)
The applicant contends that the combination of Figs. 2A and 3 in combination with corresponding descriptions thereof in the specification provide proper support of the recitations of “do not include...” in Claims 1, 10, and 16 and, thus, the § 112(b) rejection of Claims 1-20 should be withdrawn. 
Examiner respectfully disagrees and asserts the features of “wherein the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units;---- wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units, --- and the bits among the data unit in each swizzled codeword are not swapped in theimm forming of each swizzled codeword,” are not clear because the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the silent about this features. Even in Fig. 5, step 520 describes “generate a plurality of error correction bits, and does not describe “the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units” as has been claimed. Also in Fig. 5, step 530 describes “generate a plurality of swizzled error correction bits” and does not describe “the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units” as has been claimed. “Emphasis added.” Therefore, the negative limitation that rendered the claims unclear and indefinite. See MPEP 2173.05(i).
II. Rejection of Claims 1-20 under 35 U.S.C. § 103
The applicant contends that neither Kanaoka nor Nemazie teach or suggest “ pluralities of either data units or swizzled data units do not include any error correction bits; a plurality of error correction bits generated from either data units or swizzled data units do not include any bits of the data units or swizzled data units” as recited in amended claims 1, 10, and 16.
Examiner respectfully disagrees and asserts the reference of Kanaoka et al. (U.S. PN: 2009/0307561) in paragraphs [0024], [0052], [0057], and Fig. 4 teaches the limitation such features. For example, 
the symbol interleaver unit 143a interleaves the encoded data string input from the RLL encoder 142 for each symbol (for example, q-bit symbol, where q is an integer equal to or greater than 1) to interleave the data strings obtained through division for output to the Reed-Solomon error-correcting encoders 143b. See paragraph [0052].
The Reed-Solomon error-correcting encoders 143b each generate an ECC parity of 2t symbols when the Galois field GF(2.sup.q) is taken as a base and, for example, when a q-bit symbol is 

    PNG
    media_image1.png
    534
    810
    media_image1.png
    Greyscale


Further, applicant contends that neither Kanaoka nor Nemazie teach or suggest “wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units; and bits among either a data unit or swizzled data unit in each swizzled codeword are not swapped in forming each codeword” as recited in amended claims 1, 10, and 16.
The Examiner respectfully disagrees and asserts the reference of Silvus et al. (U.S. PN: 2006/0265634) in paragraphs [0010], [0024], [0028],  [0031] and Fig. 3 teaches the limitation the transmit path includes an error correction code (ECC) encoder, which receives user data and generates corresponding ECC symbols. A de-interleaver reorders bits in the ECC symbols to produce de-interleaved ECC symbols. An outer encoder encodes the de-interleaved ECC symbols to produce corresponding codewords. An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium. See paragraph [0010]. 
System 200 includes a transmit path 202, a channel 204 and a receive path 206. In the case of a data storage channel, transmit path 202 corresponds to a write path, receive path 206 corresponds to a read path, and channel 204 corresponds to a storage device, such as a hard disc or other memory device. Transmit path 202 includes an ECC encoder 210, de-interleaver 212, outer encoder 214 and interleaver 216. ECC encoder 210 receives a sequence of user data words 220 and produces corresponding multiple-bit ECC symbols 221. ECC encoder 210 can operate on any number of user data bits, such as individual user data words or an entire data sector. In one embodiment, ECC encoder 210 operates on a data sector. See paragraph [0024].
The de-interleaved ECC symbols 222 are passed to outer encoder 214, which further encodes the data before the data is transmitted to channel 204. Outer encoder 214 can implement any suitable type of code, such as a block code, a convolution code, a Low Density Parity Check (LDPC) code, single parity check (SPC), turbo code, or a Turbo-Product Code (TPC) to add outer parity bits, for example, to the de-interleaved symbols 222. In one embodiment, outer encoder 214 implements a TPC code, which generates a multi-dimensional array of code words using linear block codes, such as parity check codes, Hamming codes, BCH codes, etc. The simplest type of TPC code is a two-dimensional TPC single parity check (TPC/SPC) with a single parity bit per row and column. A TPC with a multiple parity check (TPC/MPC) is similar to a TPC/SPC code 
The code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204. Interleaver 226 essentially performs the reverse of the shuffling process performed by de-interleaver 212 to place the bits back into the order of the channel domain. See paragraph [0031].  Furthermore, for the Applicant’s convenience, see Fig. 3 is reproduced below. 

    PNG
    media_image2.png
    620
    745
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
As per claim 1, the claim recites a negative limitation of “wherein the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units;---- wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units, --- and the bits among the data unit in each swizzled codeword are not swapped in theimm forming of each swizzled codeword.” The negative limitation that rendered the claims unclear and indefinite. See MPEP 2173.05(i).
Dependent claims 2-9, 11-15, and 17-20 depend from the base claims 1, 10, and 16 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 8, 9, 10-12, 16, and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kanaoka et al. (U.S. PN: 2009/0307561) in view of Silvus et al. (U.S. PN: 2006/0265634) "herein after as Silvus."

As per claim 1:
Kanaoka substantially teaches or discloses an error correction code (ECC) apparatus, comprising (see Fig. 4, component 143): a first data swizzler (see Fig 4, component 143a) configured to swap bits among a plurality of data units to form a plurality of swizzled data units (see paragraph [0052], herein the symbol interleaver unit 143a interleaves the encoded data string input from the RLL encoder 142 for each symbol (for example, q-bit symbol, where q is an integer equal to or greater than 1) to interleave the data strings obtained through division for output to the Reed-Solomon error-correcting encoders 143b), wherein the plurality of data units and the plurality of swizzled data units do not include any error correction bits (see Fig. 4, the outputs of component 143a do not include error correction bits); an ECC generator (see Fig. 4, component 143b) configured to generate a plurality of error correction bits, at least one error see paragraph [0057], herein the Reed-Solomon error-correcting encoders 143b each generate an ECC parity of 2t symbols when the Galois field GF(2.sup.q) is taken as a base and, for example, when a q-bit symbol is provided and a maximum number of symbol error corrections is taken as t (where t is an integer equal to or greater than 1)), wherein the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units (see Fig. 4, the outputs of component 143b do not include bits of the plurality of data units and any bits of the plurality of swizzled data units).
Kanaoka does not explicitly teach an ECC swizzler configured to swap bits among the plurality of error correction bits to form a plurality of swizzled error correction bits, wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units, and thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the data unit in each swizzled codeword are not swapped in theimm forming of each swizzled codeword.
However, Silvus analogous art teaches an ECC swizzler configured to swap bits among the plurality of error correction bits to form a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units and thereby forming a plurality of swizzled codewords (see paragraph [0010], herein the transmit path includes an error correction code (ECC) encoder, which receives user data and generates corresponding ECC symbols, paragraph [0024], herein ECC encoder 210 receives a sequence of user data words 220 and produces corresponding multiple-bit ECC symbols 221, and [0031], herein the code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204, and Fig. 3, component 216 outputs do not include any bits of the plurality of data units and any bits of the swizzled data units thereby forming a plurality of swizzled codewords), wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the data unit in each swizzled codeword are not swapped in theimm forming of each swizzled codeword (see paragraph [0010], herein an outer encoder encodes the de-interleaved ECC symbols to produce corresponding codewords. An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium, and Fig. 3, code words 224 do not swapped in theimm forming of each swizzled codeword).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kanaoka with the teachings of Silvus by swapping bits among the plurality of error correction bits to form a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units and thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the data unit in each swizzled codeword are not swapped in theimm forming of each swizzled codeword.
see paragraph [0017] of Silvus).

As per claim 2:
Silvus teaches that wherein the ECC swizzler is configured to swizzle the plurality of error correction bits as a (base+9)%32 pattern (see paragraph [0010], An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium).

As per claim 3:
Silvus teaches that wherein the first data swizzler is configured to swizzle the data units as a (base+65) %256 pattern (see paragraph [0017], herein a code or parity domain, in which error correction codes (ECC) are added to the user data bits, and a channel or detector domain in which the bits of the user data words and the ECC codes are interleaved (re-ordered) with one another).

As per claim 8:
Silvus teaches that wherein the plurality of swizzled codewords are four swizzled codewords (see paragraph [0028], herein outer encoder 214 implements a TPC code, which generates a multi-dimensional array of code words using linear block codes, such as parity check codes, Hamming codes, BCH codes, and paragraph [0031], herein the code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204).

As per claim 9:
Silvus in analogous art teaches that wherein the error code correction is a single error correction double error detection (SECDED) error code correction (see paragraph [0026], herein More complex ECC codes can also been used for enabling not only detection of additional errors but also correction of some of the detected errors. For example, a single-error correction, double-error detection (SEC-DED)).

As per claim 10:
Kanaoka substantially teaches or discloses a memory controller (see Fig 3, component 140) that employs an error correction code (ECC), comprising (see Fig 3, component 143): a data swizzler (see Fig 4, component 143a) configured to generate a plurality of swizzled data units from a plurality of data units (see paragraph [0052], herein the symbol interleaver unit 143a interleaves the encoded data string input from the RLL encoder 142 for each symbol (for example, q-bit symbol, where q is an integer equal to or greater than 1) to interleave the data strings obtained through division for output to the Reed-Solomon error-correcting encoders 143b), wherein the plurality of swizzled data units do not include any error correction bits (see Fig. 4, the outputs of component 143a do not include error correction bits); an ECC generator (see Fig 4, component 143b) configured to generate a plurality of error correction bits at least one error correction bit of the plurality of error correction bits generated from each of the plurality of swizzled data units received from the first data swizzler (see paragraph [0057], herein the Reed-Solomon error-correcting encoders 143b each generate an ECC parity of 2t symbols when the Galois field GF(2.sup.q) is taken as a base and, for example, when a q-bit symbol is provided and a maximum number of symbol error corrections is taken as t (where t is an integer equal to or greater than 1)), wherein the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units (see Fig. 4, the outputs of component 143b do not include bits of the plurality of data units and any bits of the plurality of swizzled data units).
Kanaoka does not explicitly teach an ECC swizzler configured to generate a plurality of swizzled error correction bits from the plurality of error correction bits by swapping bits among the plurality of error correction bits, wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the swizzled data units, thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the swizzled data unit in each swizzled codeword are not swapped in the forming of each swizzled codeword.
see paragraph [0010], herein the transmit path includes an error correction code (ECC) encoder, which receives user data and generates corresponding ECC symbols, paragraph [0024], herein ECC encoder 210 receives a sequence of user data words 220 and produces corresponding multiple-bit ECC symbols 221, and paragraph [0031], herein the code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204, and Fig. 3, component 216 outputs do not include any bits of the plurality of data units and any bits of the swizzled data units thereby forming a plurality of swizzled codewords), wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the swizzled data unit in each swizzled codeword are not swapped in the forming of each swizzled codeword (see paragraph [0010], herein an outer encoder encodes the de-interleaved ECC symbols to produce corresponding codewords. An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium, and Fig. 3, code words 224 do not swapped in theimm forming of each swizzled codeword).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kanaoka with the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the generating a plurality of swizzled error correction bits from the plurality of error correction bits by swapping bits among the plurality of error correction bits, wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits of the swizzled data units thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits and the bits among the swizzled data unit in each swizzled codeword are not swapped in the forming of each swizzled codeword would have improved post -ECC performance and reduce hardware complexity (see paragraph [0017] of Silvus).

As per claim 11:
Silvus teaches that wherein the ECC swizzler is configured to swizzle the plurality of error correction bits as a (base+9)%32 pattern (see paragraph [0010], An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium).

As per claim 12:
Silvus teaches that wherein the data swizzler is configured to swizzle the plurality of data units as a (base+65)%256 pattern (see paragraph [0017], herein a code or parity domain, in which error correction codes (ECC) are added to the user data bits, and a channel or detector domain in which the bits of the user data words and the ECC codes are interleaved (re-ordered) with one another).

As per claim 16:
Kanaoka substantially teaches or discloses a method, comprising: swizzling a plurality of data units to generate a plurality of swizzled data units (see paragraph [0052], herein the symbol interleaver unit 143a interleaves the encoded data string input from the RLL encoder 142 for each symbol (for example, q-bit symbol, where q is an integer equal to or greater than 1) to interleave the data strings obtained through division for output to the Reed-Solomon error-correcting encoders 143b); wherein the plurality of data units and the plurality of swizzled data units do not include any error correction bits (see Fig. 4, the outputs of component 143a do not include error correction bits); performing error correction coding on the swizzled data units to create a plurality of error correction bits (see paragraph [0057], herein the Reed-Solomon error-correcting encoders 143b each generate an ECC parity of 2t symbols when the Galois field GF(2.sup.q) is taken as a base and, for example, when a q-bit symbol is provided and a maximum number of symbol error corrections is taken as t (where t is an integer equal to or greater than 1)) wherein the plurality of error correction bits do not include any bits of the plurality of data units and any bits of the plurality of swizzled data units (see Fig. 4, the outputs of component 143b do not include bits of the plurality of data units and any bits of the plurality of swizzled data units).
Kanaoka does not explicitly teach swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits from the plurality of swizzled data units; and storing the plurality of data units and the plurality of swizzled error correction bits and the bits among the data unit of each swizzled codeword are not swapped in the creating of each swizzled codeword.
However, Silvus in analogous art teaches swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits from the plurality of swizzled data units (see paragraph [0010], herein the transmit path includes an error correction code (ECC) encoder, which receives user data and generates corresponding ECC symbols, paragraph [0024], herein ECC encoder 210 receives a sequence of user data words 220 and produces corresponding multiple-bit ECC symbols 221, and paragraph [0031], herein the code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204, and Fig. 3, component 216 outputs do not include any bits of the plurality of data units and any bits of the swizzled data units thereby forming a plurality of swizzled codewords); and storing the plurality of data units and the plurality of swizzled error correction bits (see paragraph [0010], herein an outer encoder encodes the de-interleaved ECC symbols to produce corresponding codewords. An interleaver reorders bits in the codewords to produce interleaved codewords for transmission through a channel medium, and Fig. 3) and the bits among the data unit of each swizzled codeword are not swapped in the creating of each swizzled codeword (see paragraph [0010], herein the transmit path includes an error correction code (ECC) encoder, which receives user data and generates corresponding ECC symbols , and paragraph [0031], herein the code words 223 produced by outer encoder 214 are passed through interleaver 216, which shuffles the bits in code words 223 in a pseudo-random fashion to produce interleaved code words 224 for transmission through channel 204, and Fig. 3, code words 224 do not swapped in theimm forming of each swizzled codeword).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kanaoka with the teachings of Silvus swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits from the plurality of swizzled data units; and storing the plurality of data units and the plurality of swizzled error correction bits and the bits among the data unit of each swizzled codeword are not swapped in the creating of each swizzled codeword..
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits wherein the plurality of swizzled error correction bits do not include any bits of the plurality of data units and any bits from the plurality of swizzled see paragraph [0017] of Silvus).

As per claim 20:
Silvus teaches that deswizzling the swizzled data units to generate a plurality of deswizzled data units and conveying the plurality of deswizzled data units in response to a read request of a memory (see paragraph [0024], herein transmit path 202 corresponds to a write path, receive path 206 corresponds to a read path, and channel 204 corresponds to a storage device, such as a hard disc or other memory device. Transmit path 202 includes an ECC encoder 210, de-interleaver 212, outer encoder 214 and interleaver 216, and pargraph[0037], herein The bit positions in the sequence at the output of channel detector 230 are in the order that the bit positions were transmitted through channel 204. De-interleaver 232 re-arranges the bit positions to place the bits (soft information) in the order in which they were originally encoded by outer encoder 214).

6.	Claims 4-7, 13-15, and 17-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kanaoka in view of Silvus and in further view of Nemazie et al. (U.S. PN: 2014/0281680) "herein after as Nemazie."

As per claim 4:

However, Nemazie in analogous art teaches that a first dynamic random access memory (DRAM) area for storing the plurality of data units of the plurality of swizzled codewords; and an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords (see paragraph [0059], herein the controller 206 as shown in FIG. 2, receives data bits from the element 204, and control and command information from the controller 202 to be transferred to memory elements 106 on the MRAM interface 108. The requirements on the controller 206 are derived from the interface 108 and the format of the control information received from the controller 202, and Fig. 3, format elements 500 & 506).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Kanaoka- Silvus as combined with the teachings of Nemazie by storing the plurality of data units of the plurality of swizzled codewords; and an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing the plurality of data units of the plurality of swizzled codewords; and an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords would have improved the error correcting code (ECC) efficiency.

As per claim 5:
 Nemazie teaches that a second data swizzler configured to swizzle the plurality of data units of the plurality of swizzled codewords, wherein the plurality of data units are retrieved from the first DRAM area (see paragraph [0036], herein 8 shows Table 1 which shows 1 shows Data Bits, Checks Bits, No. of Errors Correctable and Total Bits for each class of codes, C1-C7. Effectively, the error correction capabilities of the classes C1-C7 of one-step majority logic decodable (OSMLD) codes, and table 1).

As per claim 6:
Kanaoka teaches that an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits (see paragraph [0092], herein The symbol de-interleaver unit 144c checks to see whether all symbol errors in the error-corrected decoded data strings (D'.sub.INT1P'.sub.ECC1 to D'.sub.INT4P'.sub.ECC4) input from the Reed-Solomon error-correcting decoders 144b have been corrected).

As per claim 7:
Nemazie teaches that an ECC checker configured to check for, from an employment of the plurality of the swizzled data units from the second data swizzler and the plurality of deswizzled error correction bits from the ECC deswizzler, a single bit error condition, and/or detect a single bit error condition or double bit error condition (see paragraph [0039], herein The element 208 is shown to include single SEC-DED decoder 207, and Fig. 2, component 207).

As per claim 13:
Kanaoka-Silvus as combined does not teach a data deswizzler configured to deswizzle the plurality of swizzled data units stored in the at least first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units.
However, Nemazie in analogous art teaches that a data deswizzler configured to deswizzle the plurality of swizzled data units stored in the at least first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units (see paragraph [0059], herein the controller 206 as shown in FIG. 2, receives data bits from the element 204, and control and command information from the controller 202 to be transferred to memory elements 106 on the MRAM interface 108. The requirements on the controller 206 are derived from the interface 108 and the format of the control information received from the controller 202, and Fig. 3, format elements 500 & 506).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Kanaoka-Silvus as combined with the teachings of Nemazie by deswizzling the plurality of swizzled data units stored in the at least first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the deswizzling the plurality of swizzled data units stored in the at least first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units would have improved the error correcting code (ECC) efficiency.

As per claim 14:
Nemazie teaches that an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits stored in the at least second DRAM area to generate a plurality of deswizzled error correction bits (see paragraph [0059], herein the controller 206 as shown in FIG. 2, receives data bits from the element 204, and control and command information from the controller 202 to be transferred to memory elements 106 on the MRAM interface 108. The requirements on the controller 206 are derived from the interface 108 and the format of the control information received from the controller 202, and Fig. 3, format elements 500 & 506).

As per claim 15:
Nemazie teaches that an ECC checker configured to correct a single bit error condition and/or detect a double bit error condition, employing both the plurality of deswizzled data units and the plurality of deswizzled error correction bits, when either of these errors conditions are present (see paragraph [0039], herein The element 208 is shown to include single SEC-DED decoder 207, and Fig. 2, component 207).

As per claim 17:
Kanaoka- Silvus as combined does not teach deswizzling the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits, wherein the plurality of swizzled error correction bits were stored in and retrieved from a dynamic random access memory (DRAM).
However, Nemazie in analogous art teaches that deswizzling the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of see paragraph [0036], herein 8 shows Table 1 which shows 1 shows Data Bits, Checks Bits, No. of Errors Correctable and Total Bits for each class of codes, C1-C7. Effectively, the error correction capabilities of the classes C1-C7 of one-step majority logic decodable (OSMLD) codes, and table 1), paragraph [0043], and Fig. 3 & table1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Kanaoka- Silvus as combined with the teachings of Nemazie by deswizzling the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits, wherein the plurality of swizzled error correction bits were stored in and retrieved from a dynamic random access memory (DRAM).
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the deswizzling the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits, wherein the plurality of swizzled error correction bits were stored in and retrieved from a dynamic random access memory (DRAM) would have improved the error correcting code (ECC) efficiency.

As per claim 18:
Nemazie teaches that swizzling the plurality of data units of the plurality of swizzled codewords to generate a plurality of swizzled data units, wherein the plurality of data units were stored in and retrieved from the DRAM (see paragraph [0043], herein each of the decoders 211 received data from the controller element 206 and decode the data for use by the data packer 209. The data packer 209 re-ordering the received data for use by the encoder 207, which encodes the data and sends the encoded data to the controller element 202, and Fig. 3 & table1).

As per claim 19:
Nemazie teaches that performing error correction and/or error detection on the plurality of swizzled data units and the plurality of deswizzled ECC bits (see paragraph [0039], herein the element 208 is shown to include single SEC-DED decoder 207, and Fig. 2, component 207).

Conclusion
7.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112